DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Felicito Guiyab Reg No. 66,820 on 03/08/2022.

The application has been amended as follows: 

CLAIMS:

at least one processor; a network interface configured to be communicatively coupled to a core network; 
a storage device coupled to the at least one processor; and 
an application stored in the storage device, wherein execution of the application by the at least one processor configures the network controller device to perform acts comprising: 
monitoring performance of multiple communication pathways between routers in the core network and a local router, wherein the monitoring includes independently measuring at least one of a delay, jitter, and a frame loss ratio of a class of service during a first time period; 
comparing the at least one of a measured delay, jitter, and the frame loss ratio of the class of service during the first time period with a corresponding threshold value in a first set of thresholds to determine a primary tunnel and a secondary tunnel; 
setting a first tunnel delay threshold and a second tunnel delay threshold for communication pathways to configure the primary tunnel and the secondary tunnel, respectively, based at least on a comparison between the at least one of the measured delay, jitter, and the frame loss ratio and the corresponding threshold value in the first set of thresholds, wherein the first tunnel delay threshold includes a lesser value than the second tunnel delay threshold; 
measuring the at least one of the delay, jitter, and the frame loss ratio of the class of service during a second time period; comparing the at least one of a measured delay, jitter, and the frame loss ratio of the class of service during the second time period with a corresponding threshold value in a second set of thresholds to determine allocation of data stream flows of the class of service in the primary tunnel and the secondary tunnel that were configured from the communication pathways during the first time period; 
allocating the data stream flows to the primary tunnel and the secondary tunnel based at least on a comparison between the at least one of the measured delay, jitter, and the frame loss ratio of the class of service during the second time period with the corresponding threshold value in the second set of thresholds; and
sending configurations of the communication pathways to the routers in the core network, wherein the configurations include the allocations of the data streams.  



3. (Previously Presented) The device of Claim 2, wherein the primary tunnel includes the delay threshold, jitter threshold, or the frame loss ratio that is below 200 milliseconds, 100 milliseconds, or 0.2%, respectively.

4. (Currently Amended) The device of Claim 1, wherein execution of the application configures the 

5. (Previously Presented) The device of Claim 4, wherein the at least one of the delay, jitter, and frame loss ratio of the uplink data stream is measured independently from the downlink data stream during the second time period.

6. (Previously Presented) The device of Claim 1, wherein different classes of services are measured in the primary tunnel and the secondary tunnel.

7. (Cancelled)

8. (Previously Presented) The device of Claim 6, wherein the class of service includes at least one of Data, Voice, Signaling, Video or OAM (Operation and Administration), and each class of service includes a quality of service marking and a port number.

9. (Previously Presented) The device of Claim 1, wherein the monitoring includes measurement of key performance indicators that include at least the delay, jitter and the frame loss ratio.

10. (Cancelled) 

11. (Previously Presented) A method for configuring a network, comprising: 
receiving performance data with respect to a first time period for communication pathways between a local router and routers in a core network, the performance data including a measured at least one of a delay, jitter, and a frame loss ratio of a class of service during the first time period;
comparing at the least one of a measured delay, jitter, and the frame loss ratio with a corresponding threshold value in a first set of thresholds to determine a primary tunnel and a secondary tunnel; 
in response to a comparison between the at least one measured delay, jitter, and the frame loss ratio and the corresponding threshold value in the first set of threshold values, setting, by the local router, a first tunnel delay threshold and a second tunnel delay threshold to configure the primary tunnel and the secondary tunnel, respectively, from the communication pathways, wherein the first tunnel delay threshold includes a lesser value than the second tunnel delay threshold; 
measuring the at least one of the delay, jitter, and the frame loss ratio of the class of service during a second time period; and
in response to a comparison between the at least one measured delay, jitter, and the frame loss ratio of the class of service during the second time period with the corresponding threshold value in a second set of threshold values, reconfiguring allocations of data streams in the primary tunnel and the secondary tunnel that were configured from the communication pathways during the first time period.

12. (Previously Presented) The method of Claim 11, further comprising sending configuration information that includes allocating an uplink data stream and a downlink data stream of the class of service to different communication pathways that include the primary tunnel and the secondary tunnel.

13. (Previously Presented) The method of Claim 12, wherein the at least one of the delay, jitter, and the frame loss ratio of the uplink data stream is measured independently from the downlink data stream during the second time period.

14. (Previously Presented) The method of Claim 11, wherein different classes of services are measured in the primary tunnel and the secondary tunnel.

15. (Previously Presented) The method of Claim 14, wherein the different classes of service include at least one of Data, Voice, Signaling, Video or OAM (Operation and Administration), and each class of service includes a quality of service marking and a port number.

16. (Previously Presented) The method of Claim 11, wherein the performance data includes measurement of key performance indicators that include at least the delay, jitter and the frame loss ratio.

17. (Cancelled) 

18. (Currently Amended) One or more computer-readable storage media storing instructions that, when executed by one or more processors, cause the one or more processors to perform acts comprising: 
monitoring performance of communication pathways between routers in a core network and a local router, with respect to a first time period and via performance measurement pipes configured to include multiple data streams, the monitoring including independently measuring each of key performance indicators of a class of service during the first time period; 
comparing the at least one of the measured key performance indicators with a corresponding threshold value in a first set of thresholds to determine a primary tunnel and a secondary tunnel; 
setting a first tunnel delay threshold and a second tunnel delay threshold for communication pathways to configure the primary tunnel and the secondary tunnel, respectively, based at least on a comparison between the at least one of the measured key performance indicators and the corresponding threshold value in the first set of thresholds; 
measuring the at least one of the key performance indicators of the class of service during a second time period; 
comparing the at least one of the measured key performance indicators of the class of service during the second time period with a corresponding threshold value in a second set of thresholds to determine allocation of data stream flows of the class of service in the primary tunnel and the secondary tunnel that were configured from the communication pathways during the first time period; and
allocating the data stream flows to the primary tunnel and the secondary tunnel based at least upon a comparison between the at least one measured key performance indicator of the class of service during the second time period with the corresponding threshold value in the second set of thresholds.

19. (Previously Presented) The computer-readable storage media of Claim 18, wherein the key performance indicators include at least a delay, jitter and frame loss ratio.

20. (Previously Presented) The computer-readable storage media of Claim 18, wherein the first tunnel delay threshold includes a lesser value than the second tunnel delay threshold.

Examiner’s Comment
Claims 1-6, 8-9, 11-16, 18-20 are allowable over the prior art of record for the reasons stated on pp 9-20 of the Applicant’s Arguments/Remarks filed on 01/07/2022.  An updated search was conducted and no prior art was discovered to read on the claims.
Therefore, Claims 1-6, 8-9, 11-16, 18-20 are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417. The examiner can normally be reached 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.H/Examiner, Art Unit 2454 
                                                                                                                                                                                                       /PHILIP C LEE/Primary Examiner, Art Unit 2454